725 N.W.2d 40 (2006)
Edward HARDGE, Jr. and Gwendolyn Hardge Plaintiffs-Appellees,
v.
WAYNE COUNTY, Defendant-Appellant.
Docket Nos. 132052, 132053, COA Nos. 266780, 266808.
Supreme Court of Michigan.
December 28, 2006.
On order of the Court, the motion for leave to file a brief amicus curiae is GRANTED. The application for leave to appeal the August 1, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.